Case 1:18-cv-00289-JEB Document 50-3 Filed 10/05/20 Page 1 of 2

Ps TY

 

From: ICE-FOIA <ICE-FOIA@ice.dhs.gov>

Sent: Thursday, June 1, 2017 4:43 PM

To: ICE-FOIA

Subject: Form submission from: FOIA Request Form

This email message contains user responses to your form in two formats. The first section is
presented in a layout that is easy to read where the user's response to each question is displayed on
the next line. In Section 2, MS Excel Friendly Format, you can export the table rows by "copy and
paste" into an MS Excel spreadsheet where you can aggregate, sort and search your user's
responses.

Submitted on: Thursday, June 1, 2017 - 16:43
IP Address: 66.171.227.29

Section 1 - Easy-to-Read Format

Contact Information

Name (First, MI, Last): Robert A Free
Address: PO BOX 90568

City: Nashville

State: Tennessee

Zipcode: 37209

Daytime Phone Number: 844-321-3221
Fax Number: 615-829-8959

Email: Andrew@ImmigrantCivilRights.com

Describe the type(s) of document(s) you are requesting

Enter company name, address, and any other information relevant to the request:

All non-A-file agency records relating to Jeancarlo Alfonso Jimenez-Joseph, ("J imenez") A204-603-723,
including, but not limited to, (A) ICE's identification, interview, placement of a detainer on, arrest, and transfer
of Jimenez in the Wake County, North Carolina Jail beginning on or around F ebruary 5, 2017 and continuing
until on or around March 3, 2017; (B) all agency records relating to ICE's transfer of Jimenez to the York
County, South Carolina Detention Facility, detention of Jimenez at the facility, and subsequent transfer to the
Stewart Detention Center ("SDC") in Lumpkin, Georgia between March 3, 2017 and March 7, 2017: (C) all
Immigrant Health Services Corps records pertaining to Jimenez; (D) all records relating to Jimenez's detention

1

 
Case 1:18-cv-00289-JEB Document 50-3 Filed 10/05/20 Page 2 of 2

in SDC from on or around March 7, 2017 until his death on or around May 15, 2017; (E) all records created or
obtained about Jimenez or his death after it occurred; (F) all inter-agency and external communications with any
party regarding Jimenez; (G) all records about Jimenez created on or before March 3, 2017; (A) all notifications
to ICE from CoreCivic (formerly known as the Corrections Corporation of America) regarding Jimenez's
medical or psychiatric treatment, disciplinary and classification history, and complaints and grievances,
visitations, and phone logs, and (I) any other records pertaining in any way to Jimenez's identification,
apprehension, detention, and death in ICE custody.

Select a suitable description of yourself and the purpose of the request: A. An individual seeking
information for personal use and not for commercial use. If the subject matter of your request is yourself, ICE
staff may contact you to verity your identity.

Enter educational or scientific institution name:

Enter company/firm name:

Enter media company name:

Enter the maximum amount that you are willing to pay: Up to $25

Section 2 - MS Excel Friendly Format

You can copy and paste the table rows below into an Excel Spreadsheet. Feel free to omit the first
row if the columns exist in your spreadsheet already. Don't forget: the column headings map to the
parenthetical statement at the end of each question in section 1.

Name Daytime
(First, . a . “ . Fax iy
Address: City: State: Zipcode: Phone | . Email:
Mi, . Number:
Number:
Last):

844-321- 615-829-

aber PO'BOX Nashville Tennessee (37209 3291 3959 Andrew@ImmigrantCivilRights.corr

A Free 90568

 
